Case 2:18-cv-11955-GAD-RSW ECF No. 14 filed 10/02/18       PageID.51   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

       EDWINA THERESA SELLERS,

                Plaintiff,                        Case No. 18-cv-11955

                    v.                       UNITED STATES DISTRICT COURT
                                                        JUDGE
   DIRECT RECOVERY SERVICES, LLC,                 GERSHWIN A. DRAIN

               Defendant.

______________________________/


                                   JUDGMENT

      In accordance with the Opinion and Order entered on today’s date,


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Plaintiff and against Defendant.


      Dated at Detroit, Michigan, this 2nd, day of October 2018.



                                            DAVID J. WEAVER
                                            CLERK OF THE COURT


Dated: October 2, 2018                      By: s/Teresa McGovern
                                                   Deputy Clerk
Case 2:18-cv-11955-GAD-RSW ECF No. 14 filed 10/02/18   PageID.52   Page 2 of 2




APPROVED BY:


s/Gershwin A. Drain
GERSHWIN A. DRAIN
UNITED STATES DISTRICT JUDGE
